DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-16 & 18 are objected to because of the following informalities:
It appears claim 15 should depend from claim 14 to provide antecedent basis for “the locking feature.” 
Claim 16 recites “the transition portion of the ring portion;” it is believed this should be changed to “a transition portion of the ring portion” due to insufficient antecedent basis.
It appears claims 18 should depend from claim 17 to provide antecedent basis for “the pockets of the shroud.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hester et al. (US 2017/0036650 A1, from IDS).
Regarding claim 1, Hester discloses a washing device for a vehicle accessory, comprising: a washer housing including a ring portion (Fig. 11: 311 – lens washing system) and a fluid source attachment (Fig. 11: 342 – fluid inlet), the fluid source attachment being configured to receive fluid, the ring portion including, a main opening for receiving at least a portion of the vehicle accessory (see Figs. 10-11: inner portion receiving camera module 312), an attachment side configured for mounting the washer housing (see Fig. 11: side adjacent camera module 312), a washing side configured to frame the vehicle accessory and being in fluid communication with the fluid source attachment (see Fig. 11: side adjacent nozzle assembly 330), and a transition portion between the ring portion and the fluid source attachment (see Fig. 11) and the fluid source attachment including a nozzle end engaging the transition portion of the ring portion (Fig. 11: 330 – nozzle assembly), the nozzle end having at least one fluid channel (see Fig. 10) defined by a nozzle protrusion on the nozzle end (see Fig. 10 & Figs. 12A-B: fluidic chip 501 includes the central protrusion defining power nozzles 514), wherein the at least 
The above embodiment of Hester neither teaches nor suggests the fluid flow pathways interact with one another to form at least one vortex in the flow of the fluid.  
However, in a second embodiment, Hester teaches a plurality of fluid flow pathways interacting with one another to form at least one vortex in the flow of the fluid (see Figs. 18A-C & para [0148]). Among the benefits of this configuration includes allowing for generation of an oscillation such that a jet of fluid can be swept to generate a desired spray (para [0148]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the washing device of the above embodiment of Hester such that the fluid flow pathways interact with one another to form at least one vortex in the flow of the fluid, as taught in the second embodiment of Hester, in order to generate a desired spray.
	Regarding claim 2, Hester discloses the nozzle has a plurality of channels defined by the nozzle protrusion (see Figs. 12A-B: 514 – power nozzles), each of the plurality of fluid channels is configured to discharge the fluid to the washing side for cleaning the vehicle accessory by creating a plurality of fluid flow pathways of the fluid between the nozzle end and the transition portion (see Figs. 10 & 12A-12B & para [0111]), wherein the plurality fluid flow pathways interact with one another to form vortices (Figs. 18A-C & para [0148]).  

Regarding claim 7, Hester discloses the at least one fluid channel has a narrow section that leads to an exhaust section that is wider than the narrow section (see Figs. 12A-B: power nozzles 514 leading to interaction chamber 518).    
  	Regarding claim 16, Hester discloses a method for washing a vehicle accessory with a cleanable surface (Figs. 10-11: 312 – camera module), comprising the steps of; using a washer housing including a ring portion (Fig. 11: 311 – lens washing system) and a fluid source attachment (Fig. 11: 342 – fluid inlet), the fluid source attachment being configured to receive and distribute fluid, the ring portion comprising a washing side configured to frame the cleanable surface of the vehicle accessory and being in fluid communication with the fluid source attachment (see Fig. 11: side adjacent nozzle assembly 330), and the fluid source attachment comprising a nozzle end engaging a transition portion of the ring portion (Fig. 11: 330 – nozzle assembly), the nozzle end having a plurality of fluid channels defined by a nozzle protrusion on the nozzle end (see Fig. 10 & Figs. 12A-B: fluidic chip 501 includes the central protrusion defining power nozzles 514); discharging fluid from the fluid source attachment through the plurality of fluid channels to create a plurality of fluid flow pathways at the nozzle (see Figs. 12A-B: power nozzles 514, with fluidic chip 501 being located within the fluid channel illustrated in Fig. 10); and directing the fluid discharged through the plurality of fluid channels to the cleanable surface of the vehicle accessory such that the fluid flow pathways interact with one another to form oscillation in the fluid (Figs. 12A-B: in interaction chamber 518; see para [0111]), thereby cleaning residue from the cleanable surface (see Fig. 11).  

However, in a second embodiment, Hester teaches a plurality of fluid flow pathways interacting with one another to form vortices in the flow of the fluid (see Figs. 18A-C & para [0148]). Among the benefits of this configuration includes allowing for generation of an oscillation such that a jet of fluid can be swept to generate a desired spray (para [0148]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the above embodiment of Hester such that the fluid flow pathways interact with one another to form vortices in the flow of the fluid, as taught in the second embodiment of Hester, in order to generate a desired spray.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 16 & 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-9, 11, 13, 15-16, 25 & 29 of U.S. Patent No. 10,682,988. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-8, 16 & 19 are found within claims 1-6, 8-9, 11, 13, 15-16, 25 & 29 of the ‘988 patent.
Claim 1 corresponds with claims 1, 9 & 29 of the ‘988 patent.
Claim 2 corresponds with claim 2 of the ‘988 patent.
Claim 3 corresponds with claim 3 of the ‘988 patent.

Claim 5 corresponds with claims 5 & 13 of the ‘988 patent.
Claim 6 corresponds with claims 6 & 15 of the ‘988 patent.
Claim 7 corresponds with claim 8 of the ‘988 patent.
Claim 8 corresponds with claim 11 of the ‘988 patent.
Claim 16 corresponds with claim 25 of the ‘988 patent.
Claim 19 corresponds with claim 16 of the ‘988 patent.
Allowable Subject Matter
Claims 3-5, 8 & 19 would be allowable pending resolution of the outstanding double patenting rejections.
Claims 9-15, 17-18 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim, pending resolution of the outstanding double patenting rejections of claims 8, 16 & 19.
Claim 3 would be allowable for at least the reason “the vortices are in different planes such that the vortices are transverse to one another” as set forth in the claimed combination, pending resolution of the outstanding double patenting rejection.
Claim 4 would be allowable for at least the reason “the transition portion includes a curved end wall that extends from the washing side of the ring portion and covers the at least one fluid channel for directing the fluid flow pathways” as set forth in the claimed combination, pending resolution of the outstanding double patenting rejection.
Claim 5 would be allowable due to its dependence on claim 4, pending resolution of the outstanding double patenting rejection.

Claims 9-15 are allowable due to their dependence no claim 8.
Claim 17 is allowable for at least the reason “mounting the washer housing to a shroud using a mounting member that moves between locked and unlocked positions wherein at least one locking feature engages pockets in the shroud and in the ring portion of the washer housing when in the locked position,” as set forth in the claimed combination.  
	Claim 18 is allowable for at least the reason “aligning the pockets of the shroud and the ring portion when the mounting member is in the unlocked position and rotating the mounting member to the unlocked position wherein the at least one locking feature engages the pockets,” as set forth in the claimed combination.
Claim 19 would be allowable for at least the reason “the plurality of fluid flow pathways have different rates of flow,” as set forth in the claimed combination, pending resolution of the outstanding double patenting rejection.
	Claim 20 is allowable due to its dependence on claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872